UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 7, 2010 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) 001-33628 (Commission File Number) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-295-2244 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁪ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) ⁪ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 3.02. Unregistered Sales of Equity Securities. On October 6, 2010, Energy XXI (Bermuda) Limited (the “Company”) entered into an exchange agreement (the “Exchange Agreement”) with a holder of the Company’s 7.25% Convertible Perpetual Preferred Stock, par value $0.001 per share (the “Preferred Stock”), to issue shares (the “Exchange Securities”) of the Company’s common stock, par value $0.005 per share (the “Common Stock”), in exchange for 72,000 shares of Preferred Stock.Pursuant to the Exchange Agreement, the Company will issue a number of shares of Common Stock equal to the sum, rounded to the nearest whole number, of (i) the number of shares of such Preferred Stock multiplied by 8.77192, (ii) the number of shares of the such Preferred Stock multiplied by a fraction whosethe numerator equals$19.00 and the denominator equalsthe arithmetic average of the daily VWAP price (“Average VWAP Price”) of the Common Stock foreach of the five (5) consecutive trading days ending on the trading day that is immediately prior to the October 13, 2010and (iii) the dollar amount of unpaid dividends accrued on such shares of Preferred Stock from September 15, 2010 to the October 13, 2010 divided by the Average VWAP Price.The transaction is scheduled to close on October 14, 2010 subject to customary conditions.The issuance of the shares of Common Stock in this transaction will be exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 3(a)(9) of the Securities Act. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited Dated: October 7, 2010 By /S/ David West Griffin Name: David West Griffin Title: Chief Financial Officer - 3 -
